DAUKSCH, Judge,
concurring specially.
The issue in this appeal involves the state’s request to keep the identity of an alleged confidential informant secret. The trial judge conducted an in camera hearing to determine whether the identity of the person should be kept secret. Only the prosecutor, the court reporter, the witness and the judge were present at that hearing, according to the transcript.
After having unsealed (and resealed) the transcript and after having read it I concur the order of the trial judge denying disclosure of the witness was correct. The information given by the witness was not exculpatory, in any respect, for appellant and the witness was not really a “confidential informant” in the usual sense of the word; to wit, a participant or informer whose *88identity must be kept secret for the protection of that witness. This witness neither needs protection, nor was the witness a participant or informer, in the true sense. But the identity was properly not revealed and no harm resulted to appellant in this regard.